Citation Nr: 0310761	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right ear 
disability.  

3.  Entitlement to service connection for left ear 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1951 to 
November 1954.

The issues on appeal were originally before the Board in 
October 2002 when they were characterized as attempts to 
reopen rating decisions that had become final.  In the 
October 2000 decision, the Board determined that the veteran 
had successfully reopened the claims.  The Board then 
remanded the issues on appeal for additional evidentiary 
development.  

In October 2002, the Board undertook additional development 
of the evidence pursuant to 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that when Board results in additional evidence, the 
proper course of action is to remand the matter to the RO for 
preliminary review of that evidence.  

In the present case, the Board's development action resulted 
in a January 2003 VA audiological examination and a February 
2003 VA examination with etiology opinion.  The veteran has 
not been furnished a copy of this new evidence and, as noted 
above, it now appears that the proper course of action is to 
return the case to the RO so that they can review the new 
evidence in the first instance.  However, in view of the 
following favorable decision as to the bilateral hearing loss 
issue, there is no resulting prejudice to the veteran by 
proceeding with appellate review of that particular issue at 
this time.  However, the issues of entitlement to service 
connection for right ear and left ear disabilities are 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran currently suffers from bilateral hearing loss as 
a result of acoustic trauma experienced during active duty 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records were silent as to any hearing 
loss during the veteran's period of active duty service.  
Hearing acuity was 15/15 at the time of the entrance 
examination in January 1951.  The veteran did seek treatment 
several times for what was diagnosed as acute otitis media.  
Hearing acuity was determined to be 15/15 using spoken voice 
testing at the time of the discharge examination conducted in 
November 1954.  

The service personnel record associated with the claims file 
indicates that the veteran served on the USS Hamner.  His 
specialty was gunners mate.  

A private clinical record dated in February 1998 indicates 
that the veteran had long term hearing loss which he 
associated with his military service in Korea.  Audio testing 
revealed bilateral sloping high frequency hearing loss with 
low frequency mixed loss.  

A VA examination conducted in November 1998 revealed hearing 
loss for VA purposes bilaterally.  

In December 1998, the veteran informed a private physician 
that he had had a lot of noise exposure over the years 
including while working on oil rigs, while hunting and while 
using chainsaws.  The impressions after examination were 
mixed hearing loss with marked asymmetry in sensorineural 
hearing loss, central tympanic membrane perforation on the 
left and Eustachian tube dysfunction and adhesive middle ear 
disease on the right with foreshortening of the malleus.  The 
examiner opined that these were likely responsible for the 
conductive components respectively in the left and right 
ears.  

A private physician reported in April 1999 that the veteran's 
high frequency sensorineural hearing loss was consistent with 
noise induced impairment and noted that the veteran had 
severe noise exposure as a gunner during military service.  
The physician repeated his opinion in a June 2000 letter.  

In August 2001, the veteran submitted a history of the USS 
Hamner which he reported he served on from 1951 to 1953.  The 
history indicated that in 1951 and 1952, the ship 
participated in shore bombardments in Korea.  

A January 2003 Audiological Case History indicates the 
veteran reported he wore hearing protection while working on 
oil rigs, while hunting and while using chainsaws.  He also 
indicated that he had noise exposure as a gunners mate during 
the Korean War.  A VA audiological examination conducted the 
same month revealed hearing loss for VA purposes bilaterally.  
A notation included in the report indicated that the 
audiologist opined that the sensorineural hearing loss was as 
likely as not due to the veteran's military service.  

In a February 2003 statement, a VA physician opined that if 
the veteran had at least 30 days of combat exposure it was at 
least as likely as not that the veteran's high frequency 
hearing loss was due to the veteran's military service.  



Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000,  
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

The service medical records are silent as to the presence of 
hearing loss during active duty.  However, the veteran has 
alleged that he was exposed to acoustic trauma as a result of 
naval gunfire.  Service records show his military occupation 
as a gunner's mate, so his assertions regarding exposure to 
acoustic trauma are consistent with his duties.  The veteran 
has also submitted a history of the USS Hamner, which the 
veteran served on, demonstrating that the ship participated 
in bombardments of the Korean Peninsula during the period 
when the veteran was assigned to the ship.  Thus, there is 
persuasive evidence of in-service exposure to acoustic 
trauma.  There are various audiological examinations from VA 
and private health care providers which evidence hearing loss 
for VA purposes.  Finally, the health care professionals who 
provided the January and February 2003 opinions both linked 
currently existing hearing loss to the veteran's exposure to 
acoustic trauma during active duty.    

Questions regarding the etiology of a disorder are medical in 
nature and must be addressed by trained medical personnel.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither the 
veteran nor the Board is competent to address such questions.  
In the present case, VA health care professionals have 
examined the veteran and reviewed the veteran's history.  
Based on such examination and review, those examiners have 
opined that the veteran's current bilateral hearing loss is 
linked to in-service exposure to acoustic trauma.  The Board 
finds this medical opinion to be persuasive and supported by 
the overall evidence of record.  The Board finds, therefore, 
that service connection is warranted for bilateral hearing 
loss.  

With regard to the bilateral hearing loss issue, the Board 
need not address the question of compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) or implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
There is clearly no prejudice to the veteran as a result of 
any failure to comply with VCAA for this issue.


ORDER

Service connection for bilateral hearing loss is warranted.  
The appeal is granted to that extent.  


REMAND

In October 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
reports of VA examinations have been obtained as a result and 
are of record.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  

After reviewing the record in connection with the left and 
right ear disability issues (exclusive of hearing loss), the 
Board finds that preliminary review of the evidence developed 
by the Board is mandated by Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

Accordingly, the case is hereby REMANDED for the following 
action:
 
After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the reports of VA examinations which were 
obtained by the Board) and determine if 
entitlement to service connection for 
right ear disability and for left ear 
disability (other than hearing loss) is 
warranted.  Unless service connection is 
granted for both issues, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


